Title: From Thomas Jefferson to John Adams, 19 September 1785
From: Jefferson, Thomas
To: Adams, John



Sep. 19. 1785. Paris.

Lambe is arrived. He brings new full powers to us from Congress to appoint persons to negotiate with the Barbary states, but we are to sign the treaties. Lambe has not even a recommendation from them to us, but it seems clear that he would be approved by them. I told him of Mr. Barclay’s appointment to Marocco and proposed Algiers to him. He agrees. A small alteration in the form of our dispatches will be necessary, and of course another courier shall be dispatched to you on the return of Colo. Franks, for your pleasure herein.
